816 F.2d 679
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.James R. GEHRINGER, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES,
No. 86-1367.
United States Court of Appeals, Sixth Circuit.
April 23, 1987.

Before ENGEL, KRUPANSKY and GUY, Circuit Judges.
PER CURIAM.


1
Plaintiff-appellant James R. Gehringer (Gehringer) appealed from a final order of the district court granting the Secretary's motion for summary judgment.  Gehringer was denied social security disability benefits.


2
Gehringer filed an application for disability benefits on June 8, 1984, alleging that he had become disabled in April, 1984 as a result of numerous impairments.  After his application was denied by the Secretary, Gehringer requested a de novo hearing before an administrative law judge.  The administrative law judge denied benefits and the Appeals Council refused to grant review.


3
Gehringer thereafter filed this action in federal district court, arguing that the Secretary's decision was not supported by substantial evidence and contained reversible errors of law.  The district court referred the matter to a magistrate and cross-motions for summary judgment were filed.  After conducting a de novo review of the magistrate's report, the district court adopted the report and granted the Secretary's motion for summary judgment.  This timely appeal followed.


4
Upon consideration of the briefs of counsel together with the record herein, the judgment of the district court is hereby AFFIRMED for the reasons articulated in the report and recommendation of the magistrate as adopted by the district court.